Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150092                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150092
                                                                    COA: 322748
                                                                    Berrien CC: 2013-016473-FC
  ARTHUR B. JONES, JR.,
            Defendant-Appellant.

  _________________________________________/

         By order of February 3, 2015, the application for leave to appeal the August 21,
  2014 order of the Court of Appeals was held in abeyance pending the decision in People
  v Lockridge (Docket No. 149073). On order of the Court, the case having been decided
  on July 29, 2015, 498 Mich. 358 (2015), the application is again considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the
  Berrien Circuit Court for consideration of the defendant’s issue regarding the assessment
  of court costs. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining question presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2016
           t0718
                                                                               Clerk